expenses was inadequate. Miller accepted the additur and appellants
                appealed.'
                             On appeal, appellants contend that the district court abused
                its discretion when it presented an inadequate additur given the evidence
                presented at trial. Miller asserts that appellants should not be able to
                appeal from a judgment in their favor and yet seek to retract the condition
                upon which it was obtained. Miller also challenges the reviewability of the
                additur award when the record lacks the requisite hearing transcript.
                While we conclude that appellants may appeal from the grant of their
                motion, we further conclude that the additur award is not reviewable in
                this instance as the record is devoid of the hearing transcript explaining
                why the amount of additur was awarded.
                Appealability
                             Appellants argue that this court must remedy the manifest
                injustice caused by the inadequate additur. Miller contends that
                appellants have cited no authority that would allow them to continue
                litigating in this court after having successfully sought additur. Here,
                Miller elected to accept the additur rather than undergo a new trial.
                Because appellants never acquiesced to the adjusted award, we conclude
                that they are not barred from claiming that the district court abused its
                discretion in the amount of the adjustment. Cf.             Woodworth v.
                Chesbrough, 244 U.S. 79, 80-82 (1917) (dismissing a case filed by
                appellant, who voluntarily remitted part of the award and subsequently
                appealed the award, as he "is in the somewhat anomalous position of



                      "The parties are familiar with the facts and we do not recount them
                further except as is necessary for our disposition.

SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A
                having secured a judgment. . . and yet seeking to retract the condition
                upon which it was obtained"); B.C. Ricketts, Annotation, Party's
                Acceptance of Remittitur in Lower Court as Affecting His Right to
                Complain in Appellate Court as to Amount of Damages for Personal
                Injury, 16 A.L.R.3d 1327, 1329 § 2 (1967) (stating that "a party who
                accepts a remittitur of a portion of a jury verdict deemed excessive by the
                trial judge, in lieu of being obliged to undergo the expense and risks of a
                new trial, has made an election and is thereby precluded on appeal from
                complaining of the amount of the judgment awarded him"); see also
                Lucini/Parish Insurance v. Lucas, 105 Nev. 171, 172, 772 P.2d 317,
                318 (1989) (permitting a challenge to remittitur on cross-appeal by a
                prevailing party that did not accept the reduced award). Just as
                remittitur is appealable by the non-consenting party, we conclude that
                additur is appealable under these circumstances as well. See Drummond
                v. Mid-West Growers, 91 Nev. 698, 712, 542 P.2d 198, 208 (1975) ("There
                is no essential difference between the procedures appropriate for
                remittitur and additur.").
                Sufficiency of the record
                            Appellants argue that the district court properly granted their
                motion for a new trial based upon the attorney misconduct but then
                abused its discretion by granting the inadequate additur. Miller contends
                that appellants failed to satisfy the mandate of NRAP 28(e) to provide a
                record on which to base the appeal. In arguing why additur was granted
                by the district court, appellants relied solely on an affidavit of counsel
                attached to the opening brief and failed to attach the transcripts of the
                additur hearing. Because of the deficiencies in the record, this court can
                only speculate as to exactly how and why the court reached its decision.
                Consequently, due to the deference owed to the district court concerning
SUPREME COURT
        OF
     NEVADA
                                                     3
(0) 1947A
an award of additur, we affirm the district court's decision. See Lee v.
Ball, 121 Nev. 391, 394, 116 P.3d 64, 66 (2005) ("The district court has
broad discretion in determining motions for additur, and we will not
disturb the court's determination unless that discretion has been
abused."); Harris v. Zee, 87 Nev. 309, 311, 486 P.2d 490, 491-92 (1971)
(affording great deference to the trial judge "since he [or she] had the
opportunity to weigh evidence and evaluate the credibility of witnesses—
an opportunity foreclosed to this court.").
            Accordingly, we 2
            ORDER the judgment of the district court AFFIRMED.




                                     Hardesty



                                     Parraguirre




cc: William F. Buchanan, Settlement Judge
     Cliff W. Marcek
     Roger Steggerda & Associates, LLC
     Atkin Winner & Sherrod
     Eighth District Court Clerk



      2 Because   the parties did not raise the question of whether a party
requesting the additur should be able to reject the additur if it is deemed
insufficient, this court does not address this issue.



                                       4